DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the claim’s amendment dated 1/4/2022.
Response to Arguments
3.	Applicant’s arguments filed on 1/4/2022, with respect to claim 1 have been fully considered and are persuasive.  The art rejections of claims 1-8 are hereby withdrawn. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1:
Lines 15-16 recites “a first electrically insulating layer structure”.
Lines 17-18 recites “a second electrically insulating layer structure”.
Lines 18-19 recites “a first electrically conductive layer structure”.
Lines 20-21 recites “a third electrically insulating layer structure”.
Lines 21-22 recites “a second electrically conductive layer structure”.

It is unclear whether or not the above indicated layer(s) refer to the previously claimed “a plurality of electrically conductive layer structures and/or electrically insulating layer structures”, recited on lines 2-3 of claim 1.  The Examiner interprets the above indicated layers refer to one of the previously claimed layers.

Regarding claims 8 and 21, it is unclear what exactly is “low-flow” prepreg.  
The term “low” in claim 21 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. When does prepreg meet being “low-flow” and when is prepreg not meeting “low-flow”?


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann EP 2 595 462 (hereinafter D1).
Regarding claim 21, D1 teaches a component carrier, comprising: 


    PNG
    media_image1.png
    317
    707
    media_image1.png
    Greyscale

a stack comprising a plurality of electrically conductive layer structures (1 and 3; figure 4; par [0028], “caps 3 may be used which are specifically provided to perform supporting tasks, or, if required, also to provide an electric contact”) and/or electrically insulating layer structures (5; figure 4; see par [0004], “the devices of a circuit or subcircuits are surrounded by a frame of electrically insulating material”); and 
a component (2; figure 4) embedded in the stack; 
wherein at least a portion of a side wall (right side all of 2) of the component is exposed (exposed in opening 7; figure 4); APPLICATION NO.: 16/051,618 ATTORNEY DOCKET NO.: 04017.0176U1 (A 4284 US) Page 11 of 18 
wherein the component (2) is embedded in the stack in such a manner that at least five surfaces (all surfaces of 2, except for the one facing opening 7) of the component are covered by the stack, wherein the component carrier is shaped as a plate (see figures 3-4) with two opposing main surfaces (upper and lower surfaces of 10) and a circumferential edge (see label in above figure 4), the circumferential edge defined by the layer structures along the stack, wherein the side wall is a part of or is substantially parallel (see figure 4) to the circumferential edge and is perpendicular (see figure 4) to the main surfaces of the component carrier, wherein the sidewall is parallel to a stacking direction (see label in above figure 4) of the stack, along which the plurality of electrically conductive layer structures and/or electrically insulating layer structures are stacked.
wherein at least one of the electrically insulating layer structures closest to the embedded component is made of no-flow prepreg (par[0004]; “cured state” = “no-flow”).

Allowable Subject Matter
9.	Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

					Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841